? Appeal by the defendant from a judgment of the Supreme Court, Kings County (Greenberg, J.), rendered June 20, 1989, convicting him of criminal possession of a weapon in the third degree and criminal possession of stolen property in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The only issue raised on appeal concerns the court’s Sandoval ruling. We conclude that the court’s ruling was not an improvident exercise of its discretion, as the defendant failed to establish that the prejudicial effect of admitting evidence of some of his past illegal activities outweighed its probative value (see, People v Sandoval, 34 NY2d 371; People v Boseman, 161 AD2d 601). The court precluded, as unduly prejudicial, any inquiry into a youthful offender adjudication which involved possession of a weapon and inquiry into the underlying facts of a conviction involving the sale of narcotics. The court’s decision to permit inquiry into the underlying facts, but not the disposition, of a second youthful offender adjudication was proper (see, People v Duffy, 36 NY2d 258, cert denied 423 US 861; People v Colon, 161 AD2d 782). Since the facts underlying the youthful offender adjudication involved a larceny, those facts were probative of the defendant’s credibility (see, People v Boseman, supra; People v Branch, 155 AD2d 475). Lawrence, J. P., Harwood, Rosenblatt and O’Brien, JJ., concur.